DETAILED ACTION
	Claims 1-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/20 and 1/14/21 have been considered by the examiner.
93629562 listed on the IDS submitted 11/30/20 not considered as it cannot be found.

Drawings
The drawings were received on 1/13/21.  These drawings are acceptable.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-24 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-24 of prior U.S. Patent No. 10,333,560. This is a statutory double patenting rejection. Claims are identical – see table below:

17/088556 present application
U.S. Patent No. 10,333,560
1. A method in a node, comprising: receiving a plurality of transmissions associated with a given set of information bits, wherein each of the plurality of transmissions use a different polar code and share one or more information bits of the given set of information bits; determining, 
at each of a plurality of polar decoders of the node, soft information for each information bit included in an associated one of the plurality of transmissions, wherein each of the plurality of polar decoders is associated with a different transmission of the plurality of transmissions; 
providing from each polar decoder of the plurality to one or more other polar decoders of the plurality, 


at each of a plurality of polar decoders of the node, soft information for each information bit included in an associated one of the plurality of transmissions, wherein each of the plurality of polar decoders is associated with a different transmission of the plurality of transmissions; 
providing, from each polar decoder of the plurality to one or more other polar decoders of the plurality, 


2. The method of claim 1, wherein the soft information comprises one or more of probabilities or log-likelihood ratios.
3. The method of Claim 1, wherein the soft information is determined based on a log-likelihood ratio of one or more channel bits received from a demodulator and the soft information provided from the one or more other polar decoders of the plurality for any information bits shared by their respective associated transmissions.
3. The method of claim 1, wherein the soft information is determined based on a log-likelihood ratio of one or more channel bits received from a demodulator and the soft information provided from the one or more other polar decoders of the plurality for any information bits shared by their respective associated transmissions.
4. The method of Claim 3, wherein the soft information provided from the one or more other polar decoders of the plurality comprises soft information from one or more polar decoders of previous transmissions for a subset of information bits shared by their respective transmissions.
4. The method of claim 3, wherein the soft information provided from the one or more other polar decoders of the plurality comprises soft information from one or more polar decoders of previous transmissions for a subset of information bits shared by their respective transmissions.
5. The method of Claim 3, wherein the soft information provided from the one or more other polar decoders of the plurality comprises soft information from one or more polar decoders of subsequent transmissions for a subset of information 


6. The method of claim 1, comprising scaling the soft information by a factor.
7. The method of Claim 1, comprising: determining, at a first polar decoder associated with a first transmission of the plurality of transmissions, soft information for each information bit in the first transmission; providing, from the first polar decoder associated with the first transmission to a second polar decoder associated with a second transmission, the soft information for each information bit in the first transmission included in a subset of information bits shared by the first transmission and the second transmission; determining, at the second polar decoder associated with the second transmission of the plurality of transmissions, soft information for each information bit in the subset of information bits shared by the first transmission and the second transmission; providing, from the second polar decoder associated with the second transmission to the first polar decoder associated with the first transmission, the soft information for each information bit in the subset of information bits shared by the first transmission and the second transmission.
7. The method of claim 1, comprising: determining, at a first polar decoder associated with a first transmission of the plurality of transmissions, soft information for each information bit in the first transmission; providing, from the first polar decoder associated with the first transmission to a second polar decoder associated with a second transmission, the soft information for each information bit in the first transmission included in a subset of information bits shared by the first transmission and the second transmission; determining, at the second polar decoder associated with the second transmission of the plurality of transmissions, soft information for each information bit in the subset of information bits shared by the first transmission and the second transmission; providing, from the second polar decoder associated with the second transmission to the first polar decoder associated with the first transmission, the soft information for each information bit in the subset of information bits shared by the first transmission and the second transmission.

8. The method of claim 7, comprising: determining, by the first polar decoder, a hard decision for each information bit of the first transmission based on the soft information provided by the second polar decoder for each information bit in the subset of information bits shared by the first transmission and the second transmission.
9. The method of Claim 1, comprising storing the determined soft information.
9. The method of claim 1, comprising storing the determined soft information.
10. The method of Claim 9, comprising retrieving the stored soft information and using it to decode a first transmission of the plurality of transmissions and another transmission of the plurality of transmissions.
10. The method of claim 9, comprising retrieving the stored soft information and using it to decode a first transmission of the plurality of transmissions and another transmission of the plurality of transmissions.
11. The method of Claim 1, wherein the plurality of transmissions associated with a given set of information bits comprise an initial transmission and a plurality of retransmissions.
11. The method of claim 1, wherein the plurality of transmissions associated with a given set of information bits comprise an initial transmission and a plurality of retransmissions.
12. The method of Claim 1, wherein the plurality of polar decoders comprise successive cancellation decoders.
12. The method of claim 1, wherein the plurality of polar decoders comprise successive cancellation decoders.
13. A node, comprising: 
processing circuitry, the processing circuitry configured to: 
receive a plurality of transmissions associated with a given set of information bits, wherein each of the plurality of 
determine, at each of a plurality of polar decoders of the node, soft information for each information bit included in an associated one of the plurality of transmissions, wherein each of the plurality of polar decoders is associated with a different transmission of the plurality of transmissions; provide, from each polar decoder of the plurality to one or more other polar decoders of the plurality, the determined soft information for any information bits shared by their respective associated transmissions; and use the provided soft information in an iterative decoding process to decode one or more of the received plurality of transmissions.

processing circuitry, the processing circuitry configured to: 
receive a plurality of transmissions associated with a given set of information bits, wherein each of the plurality of 
determine, at each of a plurality of polar decoders of the node, soft information for each information bit included in an associated one of the plurality of transmissions, wherein each of the plurality of polar decoders is associated with a different transmission of the plurality of transmissions; provide, from each polar decoder of the plurality to one or more other polar decoders of the plurality, the determined soft information for any information bits shared by their respective associated transmissions; and use the provided soft information in an iterative decoding process to decode one or more of the received plurality of transmissions.

14. The node of claim 13, wherein the soft information comprises one or more of probabilities or log-likelihood ratios.
15. The node of Claim 13, wherein the processing circuitry is configured to determine the soft information based on a log-likelihood ratio of one or more channel bits received from a demodulator and the soft information provided from the one or more other polar decoders of the 


16. The node of claim 15, wherein the soft information provided from the one or more other polar decoders of the plurality comprises soft information from one or more polar decoders of previous transmissions for a subset of information bits shared by their respective transmissions.
17. The node of Claim 15, wherein the soft information provided from the one or more other polar decoders of the plurality comprises soft information from one or more polar decoders of subsequent transmissions for a subset of information bits shared by their respective transmissions.
17. The node of claim 15, wherein the soft information provided from the one or more other polar decoders of the plurality comprises soft information from one or more polar decoders of subsequent transmissions for a subset of information bits shared by their respective transmissions.
18. The node of Claim 13, comprising scaling the soft information by a factor.
18. The node of claim 13, comprising scaling the soft information by a factor.
19. The node of Claim 13, wherein the processing circuitry is configured to: determine, at a first polar decoder associated with a first transmission of the plurality of transmissions, soft information for each information bit in the first transmission; providing, from the first polar decoder associated with the first transmission to a second polar decoder associated with a second transmission, the soft information for each information 


20. The node of claim 19, wherein the processing circuitry is configured to: determine, by the first polar decoder, a hard decision for each information bit of the first transmission based on the soft information provided by the second polar decoder for each information bit in the subset of information bits shared by the first transmission and the second transmission.
21. The node of Claim 13, wherein the processing circuitry is configured to store the determined soft information.
21. The node of claim 13, wherein the processing circuitry is configured to store the determined soft information.

22. The node of claim 21, wherein the processing circuitry is configured to retrieve the stored soft information and use it to decode a first transmission of the plurality of transmissions and another transmission of the plurality of transmissions.
23. The node of Claim 13, wherein the plurality of transmissions associated with a given set of information bits comprise an initial transmission and a plurality of retransmissions.
23. The node of claim 13, wherein the plurality of transmissions associated with a given set of information bits comprise an initial transmission and a plurality of retransmissions.
24. The node of Claim 13, wherein the plurality of polar decoders comprise successive cancellation decoders.
24. The node of claim 13, wherein the plurality of polar decoders comprise successive cancellation decoders.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 9-13, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, and 15-19 of U.S. Patent No. 10,826,540. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims appear to be the method and node .

17/088556 present application
U.S. Patent No. 10,826,540
1. A method in a node, comprising: 


receiving a plurality of transmissions associated with a given set of information bits, 

wherein each of the plurality of transmissions use a different polar code and 

share one or more information bits of the given set of information bits; 



determining, at each of a plurality of polar decoders of the node, soft information for each information bit included in an associated one of the plurality of 

the determined soft information for any information bits shared by their respective associated transmissions; and 
using the provided soft information in an iterative decoding process to decode one or more of the received plurality of transmissions.

wherein the first and second transmission use different polar codes and the first and second sets of information bits 
include common information bits;

 a processing circuitry in communication with the transceiver circuitry, the processing circuitry further comprising a first polar decoder and a second polar decoder, wherein the first polar decoder receives the first transmission and the second polar decoder receives the second transmission and an output of the 
and 
uses the provided soft information in a decoding process to decode the second transmission.

2. The UE of claim 1, wherein the soft information comprises one or more of probabilities or log-likelihood ratios.
3. The method of Claim 1, wherein 
the soft information is determined based on a log-likelihood ratio of one or more channel bits received from a demodulator and the 

soft information provided from the one or more other polar decoders of the plurality for any information bits shared by their respective associated transmissions.
3. The UE of claim 1, wherein 
the soft information is determined based on a log-likelihood ratio of one or more channel bits received from a demodulator and 

soft information provided from the second polar decoder based on the second transmission.
4. The method of Claim 3, wherein 
the soft information provided from the one or more other polar decoders of the 

the first polar decoder generates the soft information based on soft information the 

5. The UE of claim 1, comprising scaling the soft information by a factor.
9. The method of Claim 1, comprising storing the determined soft information.
8. The UE of claim 1, comprising storing the determined soft information.
10. The method of Claim 9, comprising retrieving the stored soft information and using it to decode a first transmission of the plurality of transmissions and another transmission of the plurality of transmissions.
9. The UE of claim 8, comprising retrieving the stored soft information and using it to decode a plurality of transmissions.
11. The method of Claim 1, wherein the plurality of transmissions associated with a given set of information bits comprise an initial transmission and a plurality of retransmissions.
10. The UE of claim 1, wherein the first transmission comprise an initial transmission and the second transmission comprises a retransmission.
12. The method of Claim 1, wherein the plurality of polar decoders comprise successive cancellation decoders.
12. The UE of claim 1, further comprising a plurality of polar decoders comprising at least the first polar decoder and the second polar decoder configured as successive cancellation decoders.
13. A node, comprising: processing circuitry, the processing circuitry configured to: 




receive a plurality of transmissions associated with a given set of information bits, wherein each of the plurality of transmissions use a different polar code and share one or more information bits of the given set of information bits; 

determine, at each of a plurality of polar decoders of the node, 
soft information for each information bit included in an associated one of the plurality of transmissions, 

wherein each of the plurality of polar decoders is associated with a different transmission of the plurality of transmissions; 
provide, from each polar decoder of the plurality to one or more other polar decoders of the plurality, the determined soft information for any information bits shared by their respective associated transmissions; and use the provided soft information in an iterative decoding process to decode one or more of the received plurality of transmissions.



determining, at each of a plurality of polar decoders of the node, 
soft information for each information bit included in an associated one of the plurality of transmissions, 

wherein each of the plurality of polar decoders is associated with a different transmission of the plurality of transmissions; 
providing, from each polar decoder of the plurality to one or more other polar decoders of the plurality, the determined soft information for any information bits shared by their respective associated transmissions; and using the provided soft information in an iterative decoding process to decode one or more of the received plurality of transmissions.



17. The node of claim 15, wherein the soft information provided from the one or more other polar decoders of the plurality comprises soft information from one or more polar decoders of subsequent transmissions for a subset of information bits shared by their respective transmissions.
18. The node of Claim 13, comprising scaling the soft information by a factor.
18. The node of claim 15, wherein the operations further comprise scaling the soft information by a factor.
19. The node of Claim 13, wherein the processing circuitry is configured to: determine, at a first polar decoder associated with a first transmission of the plurality of transmissions, soft information for each information bit in the first transmission; 
providing, from the first polar decoder associated with the first transmission to a second polar decoder associated with a second transmission, the soft information for each information bit in the first transmission included in a subset of information bits shared by the first transmission and the second transmission; 

decoder associated with the second transmission of the plurality of transmissions, soft information for each information bit in the subset of information bits shared by the first transmission and the second transmission; 
provide, from the second polar 
decoder associated with the second transmission to the first polar decoder associated with the first transmission, the soft information for each information bit in the subset of information bits shared by the first transmission and the second transmission.

providing, from the first polar decoder associated with the first transmission to a second polar decoder associated with a second transmission, the soft information for each information bit in the first transmission included in a subset of information bits shared by the first transmission and the second transmission; 

providing, from the second polar decoder associated with the second transmission to the first polar decoder associated with the first transmission, the soft information for each information bit in the subset of information bits shared by the first transmission and the second transmission.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 9,362,956 to Mahdavifar et al teaches a concatenated polar decoding technique includes decoding encoded data using a polar inner code to generate interleaved outer codewords, de-interleaving symbols of the outer codewords, and decoding the de-interleaved symbols using an outer code
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111